      Case 1:18-cv-04438-AT-BCM Document 250 Filed 04/24/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                4/24/20
MORGAN ART FOUNDATION LIMITED,
              Plaintiff,                                18-CV-4438 (AT) (BCM)
       -against-                                        ORDER
MICHAEL MCKENZIE, et al.,
              Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The Court has received and reviewed the letter-motion filed by defendants Michael
McKenzie and American Image Art (the AIA Defendants) on April 23, 2020 (Dkt. No. 249),
seeking leave to file a motion for leave to amend their Third Amended Answer with
Counterclaims and Cross-Claims. (Dkt. No. 91.)

        The AIA Defendants' application is within the scope of my reference. No later than April
27, 2020, the AIA Defendants shall file a copy of their proposed amended pleading, together
with a redline comparison showing the changes from their operative pleading. Any party wishing
to oppose the AIA Defendants' letter-motion shall respond, by letter not exceeding six pages, no
later than May 4, 2020.

Dated: New York, New York
       April 24, 2020
                                            SO ORDERED.



                                            ________________________________
                                            BARBARA MOSES
                                            United States Magistrate Judge
